DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
This office action is made NON-FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.
The Applicant alleged the following: “Claims 1, 4-8, and 11-22 are now pending in the case”.  The examiner disagrees.  On 04/11/2022, the Applicant filed claims with only claims 1, 4-8 and 11-20 pending and presented for examination.  Therefore, only claims 1, 4-8 and 11-20 has been examined and searched by the examiner.
The Applicant alleged the following: “Claim 1 has been amended to include all the limitations of previous claim 4 (which has now been amended to be an independent claim with new limitations), and to indicate that the expert and/or experts referred to are human experts. It is submitted to be expressly and/or inherently shown in the present application, in at least one embodiment, that the "experts" referred to are "human experts"”.  The examiner is not persuaded.  Please refer to the 35 U.S.C. 112(a) NEW MATTER rejection provided below.  
The Applicant alleged the following: “Neither the Willis, Jr. reference, nor the Chang reference, nor the Rozzi reference disclose or suggest the combination of limitations of claim 1 and 8 as amended.  Chang, actually teaches against the use of humans or “people” stating: “Existing offerings in this area require a great deal of human interaction, which is undesirable, such as people reviewing photos, tagging photos, associating photos with products available for sale, etc. (Chang et al., paragraph 4, emphasis added).  Claim 1 is submitted to be allowable for at least the foregoing reasons as well.  Claims 5-7, and 15 are dependent on claim 1 and are submitted to be allowable for at”.  The examiner is not persuaded.  In fact, Willis, Jr. discloses in the Summary of the Invention, paragraphs 0005-0006, “The system may be used to improve the accuracy of the presented results, as well as provide more precise searching options, such that a collector can target a search for a given collectable specific to their needs.”.  The examiner interprets the “collector” as being the same as the Applicant’s “human expert”.  Paragraph 0006 goes on to disclose “A collector may then use the global collectibles database to conduct searches for specific collectibles of interest to the collector available for purchase.”  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8 and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 4-8 and 11-22 has been newly amended to recite “human expert”.  However, there is absolutely no mention of this claim limitation within the originally filing of the instant patent application.  Therefore, these claims are rejected for containing NEW MATTER.  
The dependent claims are rejected for depending upon a rejected base claim. 
To be consistent with the originally filed disclosure, the examiner suggests removing the term “human” and suggests incorporating language of page 211 and Figure 202 (emphasis added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willis, Jr., US Patent Application No.:20160019622 in view of Chang, US Patent Application No.: 20190080207.
Claim 1:
Willis, Jr., A system for acquiring and managing collectibles is disclosed and described herein that may include a global collectibles database, a collectibles catalog, and a comparison module (See Abstract).  However, Willis, Jr., failed to disclose “a plurality of brands” and “sorting the matched results, based on textual similarity scores”.  However, Chang discloses “a plurality of brands” and “sorting the matched results, based on textual similarity scores” in Paragraphs 0043 & 0105-0108.  It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify Willis, Jr. system for aggregating, comparing and acquiring collectibles, with Chang’s automated visual product recognition systems used with deep convolutional neural networks, detect relevant categorization information regarding products or service of interest to a user, more effectively (See Chang Summary of Invention). (See Chang Paragraph 0105-0108).  In addition, both references, Willis, Jr. and Chang, teaches features that are directed to analogous art and they are directed to the same field of endeavor, such as, information retrieval and collection (See Change Paragraph 0044).  This close relation between both references highly suggests an expectation of success.  
As modified:
The combination of Willis, Jr. and Chang, discloses the following:
generating a knowledge base in a database (“global collectibles database may include structured data fields specific or related to the type of collectible” See Willis, Jr. Paragraphs 0006 & 0027), by use of one or more computer processors, the knowledge base comprised of a plurality of fields (See Willis, Jr. Paragraphs 0005-0008 & 0078), wherein a first field of the plurality of fields of the knowledge base specifies a plurality of known brands of a plurality of known items (See Chang Paragraph 0105-0108), wherein a second field of the plurality of fields specifies a plurality of known categories corresponding to the plurality of known items (“The global collectibles database may include structured data fields such that specific information relevant to the type of collectible may be specifically stored and categorized” See Willis, Jr. Paragraphs 0006 & 0027); wherein a third field of the plurality of fields specifies a plurality of sets of known image-based parameters of the plurality of known items (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056);
wherein a fourth field of the plurality of fields specifies a plurality of sets of known text based description parameters of the plurality of known items (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056 & 0078); 
receiving in one or more computer memories an inquiry image and textual descriptive parameters for the inquiry image (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056);
determining by use of one or more computer processors, a plurality of matched results (See Chang Paragraphs 0094 & 0105-0108) which match the inquiry image with a first plurality of the plurality of known items (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056); 
and further comprising sorting the matched results (See Chang Paragraph 0105-0108), based on textual similarity scores (“an exact match to objects visible in the image and can assign a higher score to the associated item” See Chang Paragraphs 0043 & 0094 & 0105-0108) between the textual descriptive parameters of the inquiry image and a plurality of the plurality of sets of known text based description parameters of the plurality of known items (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056);
and wherein the step of generating the knowledge base in the database includes receiving a plurality of third party inputs via one or more computer processors (See Willis, Jr. Paragraph 0075), having one or more human experts in one or more fields related to the third party inputs (“Once the collector has all of the information in front of him or her, as to available collectibles, the condition and cost of those collectibles and how those collectibles will change the value of the first subject collectible database, the collector can use a contemplated sales module to acquire the collectible, if desired. The sales module will also allow the collector to list individual items in his or her collection. For example, if the collector upgrades his collection by adding a better quality coin, the already-owned lower quality coin may be then listed for sale by the collector.” See Willis, Jr. Paragraphs 0050-0058), analyze the plurality of third party inputs through the internet and through one or more computer processors, and if the one or more human experts determine that the third party inputs are acceptable (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062), storing the plurality of third party inputs for one or more of the plurality of known brands, one or more the plurality of known categories, and one or more of the plurality of sets of known image-based parameters of the plurality of known items in the database (“Once the collector has all of the information in front of him or her, as to available collectibles, the condition and cost of those collectibles and how those collectibles will change the value of the first subject collectible database, the collector can use a contemplated sales module to acquire the collectible, if desired. The sales module will also allow the collector to list individual items in his or her collection. For example, if the collector upgrades his collection by adding a better quality coin, the already-owned lower quality coin may be then listed for sale by the collector.” See Willis, Jr. Paragraphs 0050-0058), and if the one or more human experts determine that the third party inputs are not acceptable, not storing the plurality of third party inputs in the database (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062); 
and wherein a plurality of human experts, which includes the one or more human experts, are selected by a review manager computer software module which is programmed to search a human experts table to find the plurality of human experts in response to receiving the plurality of third-party inputs (“Once the collector has all of the information in front of him or her, as to available collectibles, the condition and cost of those collectibles and how those collectibles will change the value of the first subject collectible database, the collector can use a contemplated sales module to acquire the collectible, if desired. The sales module will also allow the collector to list individual items in his or her collection. For example, if the collector upgrades his collection by adding a better quality coin, the already-owned lower quality coin may be then listed for sale by the collector.” See Willis, Jr. Paragraphs 0050-0058);
wherein the plurality of human experts are assigned by the review manager computer software module the task of determining whether the third party inputs are acceptable (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062);
and wherein the one or more human experts, of the plurality of human experts, accept the task of determining whether the third-party inputs are acceptable, and wherein human experts of the plurality of human experts other than the one or more human experts, decline the task of determining whether the third-party inputs are acceptable (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062).
Claim 4: 
The combination of Willis, Jr. and Chang, discloses the following:
generating a knowledge base in a database (“global collectibles database may include structured data fields specific or related to the type of collectible” See Willis, Jr. Paragraphs 0006 & 0027), by use of one or more computer processors, the knowledge base comprised of a plurality of fields (See Willis, Jr. Paragraphs 0005-0008 & 0078), 
wherein a first field of the plurality of fields of the knowledge base specifies a plurality of known brands of a plurality of known items (See Chang Paragraph 0105-0108), 
wherein a second field of the plurality of fields specifies a plurality of known categories corresponding to the plurality of known items (“The global collectibles database may include structured data fields such that specific information relevant to the type of collectible may be specifically stored and categorized” See Willis, Jr. Paragraphs 0006 & 0027), 
wherein a third field of the plurality of fields specifies a plurality of sets of known image-based parameters of the plurality of known items (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056); 
wherein a fourth field of the plurality of fields specifies a plurality of sets of known text based description parameters of the plurality of known items (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056 & 0078); 
receiving in one or more computer memories (See Willis, Jr. Paragraph 0075) inquiry image data for an inquiry image from a user (“an image may be retrieved and analyzed to provide details about the collectible, such as certification or identification number that may not be supplied or captured by the seller” See Figures 7-9 & Willis, Jr. Paragraphs 0028 & 0044-0048); 
wherein the inquiry image data for the inquiry image specify that the inquiry image relates to a new category (“an image may be retrieved and analyzed to provide details about the collectible, such as certification or identification number that may not be supplied or captured by the seller” See Figures 7-9 & Willis, Jr. Paragraphs 0028 & 0044-0048) which is not one of the plurality of known categories (“The global collectibles database may include structured data fields such that specific information relevant to the type of collectible may be specifically stored and categorized.” See Willis, Jr. Figures 7-9 & Paragraphs 0006 & 0032 & 0080); 
and further comprising creating a new record based on the inquiry image data for the inquiry image which specifies the new category in the knowledge base in the database so that the plurality of known categories is modified to include the new category (“The global collectibles database may include structured data fields such that specific information relevant to the type of collectible may be specifically stored and categorized.” See Willis, Jr. Figures 7-9 & Paragraphs 0006 & 0032 & 0080).
Claim 5:
The combination of Willis, Jr. and Chang, discloses wherein the step of generating the knowledge base in the database includes receiving a plurality of third party inputs via one or more computer processors, and using the one or more computer processors to analyze (“The validation module may also iteratively analyze the additionally retrieved information, such as an image, depending on the accuracy of the retrieved information and the accuracy of the previous comparisons. For example, an image may be quickly analyzed (such as by using lower resolution recognition) or select portions of an image analyzed to identify possible additional information” See Willis, Jr. Paragraphs 0042-0048) the third party inputs to determine if they satisfy predetermined pre- validation criteria (“retrieved information from a seller is invalid for that given characteristic of the collectible, then the retrieved information may not be saved in the global collectibles database” See Willis, Jr. Paragraph 0042-0048) for one or more of the plurality known brands (See Chang Paragraph 0105-0108), one or more of the plurality of known categories, and one or more of the plurality of known image-based parameters (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056).  
Claim 6:
The combination of Willis, Jr. and Chang, discloses wherein if one or more of the third party inputs satisfy predetermined pre-validation criteria (“retrieved information from a seller is invalid for that given characteristic of the collectible, then the retrieved information may not be saved in the global collectibles database” See Willis, Jr. Paragraph 0042-0048) having one or more human experts in one or more fields related to the third party inputs, analyze the plurality of third party inputs through the internet and through one or more computer processors (“The validation module may also iteratively analyze the additionally retrieved information, such as an image, depending on the accuracy of the retrieved information and the accuracy of the previous comparisons. For example, an image may be quickly analyzed (such as by using lower resolution recognition) or select portions of an image analyzed to identify possible additional information” See Willis, Jr. Paragraphs 0042-0048), and if the one or more experts determine that the third party inputs are acceptable (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062), storing the plurality of third party inputs for one or more of the plurality of known brands (See Chang Paragraph 0105-0108), one or more the plurality of known categories, and one or more of the plurality of sets of known image-based parameters (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056) of the plurality of known objects in the database, and if the one or more human experts determine that the third party inputs are not acceptable, not storing the plurality of third party inputs in the database (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062).  
Claims 8 and 11-13
Claims 8 and 11-13 are rejected on the same basis as claims 1 and 4-6.
Claim 15:
The combination of Willis, Jr. and Chang, discloses wherein the one or more human experts determine whether the plurality of third party inputs is already stored in the knowledge base (“The Information Retrieval Module may be further configured to parse product data from third parties” See Chang Paragraph 0040-0042), and if so one or more computer processors remove the third party inputs from a temporary image table (“a user may cause the system to add or remove products” See Chang Paragraphs 0111 & 0120).
Claim 16:
Claim 16 is rejected on the same basis as claim 15.
Claim 17:
The combination of Willis, Jr. and Chang, discloses wherein before the step of creating a new record based on the inquiry image data for the inquiry image which specifies the new category in the knowledge base, at least one human expert is assigned the task of reviewing the inquiry image data for the inquiry image and wherein new category specified in the knowledge base in the database is based on both the review of the inquiry image data by the at least one human expert and the inquiry image data (“The global collectibles database may include structured data fields such that specific information relevant to the type of collectible may be specifically stored and categorized.” See Willis, Jr. Figures 7-9 & Paragraphs 0006 & 0032 & 0080).
Claim 18:
The combination of Willis, Jr. and Chang, discloses wherein the at least one human expert includes a plurality of human experts; and wherein before the step of creating a new record based on the inquiry image data for the inquiry image which specifies the new category in the knowledge base, all of the plurality of human experts provide a conclusion that indicates that the inquiry image relates to a new category which is not one of the plurality of known categories (“The global collectibles database may include structured data fields such that specific information relevant to the type of collectible may be specifically stored and categorized.” See Willis, Jr. Figures 7-9 & Paragraphs 0006 & 0032 & 0080).
Claims 19 and 20:
Claims 19 and 20 are rejected on the same basis as claims 17 and 18.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, US Patent Application No.: 20190080207 in view of Willis, Jr., US Patent Application No.:20160019622 and in further view of Rozzi, US Patent Application No.:20020180997.
Claim 7:
The combination of Chang and Willis fails to disclose “signed copyright permission”.  However, Rozzi discloses “signed copyright permission” (“copyright or trademark information is often embedded within an image to identify the owner of the image. This can allow a copyright owner, for example, to identify images that have been used without his or her permission. Because the copyright information can be embedded in the raster data of the image in a way that is not perceivable by a human observer, a copyright infringer may be unaware that the image he or she has used without permission actually has the copyright owners "signature" in the image. Serial numbers or other identification words, for instance, are also traditionally embedded in an image.” See Rozzi Paragraph 0033).  It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify Chang and Willis by the systems of Rozzi in order to provide improved image accuracy, more effectively (See Rozzi Abstract).
As modified:
The combination of Chang, Willis and Rozzi discloses the following:
using one or more computer processors (See Rozzi Paragraph 0060) to transfer one or more signed copyright permission documents of one or more images corresponding to the plurality of sets of known image-based parameters(See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056); and wherein the one or more signed copyright permission documents are produced by a copyright manager computer software module programmed to request a user to sign a copyright form in response to submission of a design via a computer software application (“copyright or trademark information is often embedded within an image to identify the owner of the image. This can allow a copyright owner, for example, to identify images that have been used without his or her permission. Because the copyright information can be embedded in the raster data of the image in a way that is not perceivable by a human observer, a copyright infringer may be unaware that the image he or she has used without permission actually has the copyright owners "signature" in the image. Serial numbers or other identification words, for instance, are also traditionally embedded in an image.” See Rozzi Paragraph 0033), 
and if a user signs the copyright form online to form a signed copyright permission document, the computer manager computer software module is programmed to save each signed copyright permission document, of the one or more signed copyright permission documents, in a copyright record table in the knowledge base (See Rozzi Paragraph 0033).  
Claim 14:
Claim 14 is rejected on the same basis as claim 7.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonzales, Jr., US Patent Application No.:20170178371 discloses a system and method for generating an original image are provided. In example embodiments, a user may select a category with a plurality of images. Common image attributes from the plurality of images within the user selected category is identified. A base image using the plurality of images associated with the identified common image attributes is generated. An original image is generated by varying attributes within the base image.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 13, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Page 21 discloses “Review Record Table 252 stores information related to contribution reviews. As shown in Fig. 22, the table 252 includes basic information of the contribution, including contributor's user ID in User Info Table 231 and submitted time. The table 252 also stores all information submitted by the contributor, including parameters, background information, and a list of images IDs to Temporary Image Table 261. Each assignment of the review is saved under the Review Records section, which includes information such as each assigned expert's ID, status, and input from each expert.”
        2 Figure 20 discloses “Full name”, “Mailing Address”, “Billing Address”, “Email” and “Phone”.